953 F.2d 1390
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Joanne M. WESTON, Debtor.Joanne M. WESTON, dba Weston Enterprises, Appellant,v.Franklin S. CIBULA, a Law Corporation;  William L. Conway,Trustee, Appellees.
No. 90-16709.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 13, 1991.*Decided Feb. 4, 1992.

Before WILLIAM A. NORRIS, BEEZER and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Joanne Weston ("Weston") appeals pro se from the Bankruptcy Appellate Panel's ("BAP") dismissal of her appeal from two orders of the bankruptcy court and from the BAP's denial of her motion for rehearing.   We affirm.


3
Weston's notice of appeal to the BAP was clearly untimely.   See Bankr.R. 8002(a).   She neither sought nor received an extension of time to file her appeal under Bankr.R. 8002(c), and, in the absence of any assurance from the bankruptcy court that her appeal had been properly filed, there was no automatic extension of time.   See In re Slimick, 928 F.2d 304, 309 (9th Cir.1990) (rejecting "unique circumstances" argument).   Rule 9006(f) did not extend the time for filing her notice of appeal,  see In re Ramsey, 612 F.2d 1220, 1223 (9th Cir.1980) ("mailbox rule" inapplicable to notices of appeal), and the BAP's failure to determine whether the orders appealed from were final or merely interlocutory is irrelevant to the question of timeliness.   See Bankr.R. 8001(a), (b).   Finally, we decline to discuss the merits of Weston's "separate document" argument because she did not timely assert it before the BAP.


4
There being no merit to any of Weston's timeliness arguments, it cannot be said that the BAP erred by denying her request for reconsideration.


5
AFFIRMED.



*
 The members of the panel unanimously agree that this case is appropriate for submission on the briefs and without oral argument per Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not suitable for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3